Citation Nr: 9910491	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  91 - 39 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for sciatic 
hypesthesia, residuals of electric shock injury of the left 
lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
February 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1989 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which reduced the evaluation assigned the veteran's 
residuals of an electrical burn of the left leg, denied 
service connection for residuals of surgery on the spine 
(nerve block), and denied a permanent and total disability 
evaluation for pension purposes.  

The veteran's appeal initially involved all of the 
aforementioned issues.  In March 1992, the Board remanded the 
case to the RO for additional development to include the 
development and adjudication of additional issues.  In a 
September 1992 rating decision, the RO granted the veteran 
pension benefits.  In a March 1993 rating decision, the RO 
denied, in pertinent part, the claim of entitlement to 
service connection for the residuals of electrical shock 
injury of both hands, the left arm, left shoulder, left wrist 
and back.  In December 1993, the Board remanded the case to 
the RO; the issues at that time included entitlement to 
service connection for the residuals of electrical burns of 
the left arm, left shoulder, left wrist, left hand, and back, 
and entitlement to an increased (compensable) evaluation for 
sciatic hypesthesia, residuals of electric shock injury of 
the left lower extremity. 

In May 1995, the Board found that the veteran's claims of 
entitlement to service connection for residuals of electrical 
burns of the left arm, left shoulder, left wrist, left hand 
and back were not well grounded.  In addition, the Board 
denied the veteran's claim of entitlement to a compensable 
evaluation for sciatic hypesthesia, residuals of electric 
shock therapy of the left low extremity.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court").

In December 1996, the Court issued a memorandum decision, in 
which it affirmed the Board's decision that the veteran's 
service connection claims were not well-grounded.  However, 
the Court, vacated that portion of the Board's May 1995 
decision which denied a compensable evaluation for sciatic 
hypesthesia.  The Board remanded this case to the RO in 
October 1997 in order to comply with the December 1996 order 
of the Court.  Accordingly, the sole issue before the Board 
is entitlement to a compensable evaluation for sciatic 
hypesthesia, residuals of electric shock injury of the left 
lower extremity.

REMAND

As noted above, in December 1996, the Court vacated that 
portion of a May 1995 Board decision which denied a 
compensable evaluation for the veteran's sciatic hypesthesia 
of the left lower extremity and remanded it to the Board for 
further development or for a new decision supported by an 
adequate statement of reasons or bases.  The Court questioned 
the Board's reliance on a February 1994 report of VA 
examination and its failure to address some of the other 
medical evidence of record including: a November 1989 
evaluation conducted for the purpose of receiving Social 
Security Administration (SSA) disability benefits; a January 
1991 letter from W. L. Jeffrey, M.D.; and two May 1992 
reports of fee basis examinations.  The Court also questioned 
why the Board failed to explain why the veteran's documented 
left-side weakness, attributed during these examinations to 
in-service electric shock, did not demonstrate "mild" 
incomplete paralysis under 38 C.F.R. § 4.124a, Diagnostic 
Code 8520.

In order to comply with the order of the Court, the Board 
remanded this case to the RO in October 1997.  However, a 
review of the record following this remand, indicates that 
additional development by the RO is necessary before the 
Board can proceed in adjudicating the veteran's claim.  
First, there is conflicting medical evidence regarding 
whether the veteran currently has residuals of electric shock 
injury of the left lower extremity characterized by sciatic 
hypesthesia.  During a neurology examination in May 1989, the 
veteran's left leg was shown to be within normal limits.  In 
addition, during fee basis examinations in May and July 1994, 
examiners questioned the organicity of the veteran's 
symptoms, indicated that the veteran exhibited "a gross 
overdetermined display of histrionic sick behavior," and 
diagnosed malingering.  Conversely, a November 1989 
evaluation conducted for the purpose of obtaining SSA 
benefits, a January 1991 letter from Dr. Jeffrey, and May 
1992 reports of fee basis examinations reflect dysfunction, 
described as weakness, hemiparesis and partial paralysis, of 
the veteran's left lower extremity.  Second, to the extent 
the more favorable evidence is accepted as credible, the 
record is unclear as to the severity of the veteran's left 
lower extremity disability due to the in-service injury.  

Following the Board's October 1997 remand, the RO attempted 
to afford the veteran another VA examination.  However, the 
veteran failed to report for the examination, and a computer 
generated record from the Columbus VA medical facility 
indicates that the veteran's mother-in-law had telephoned to 
cancel the examination scheduled for February 13, 1998, 
"citing only that the veteran is refusing exams at this 
location."  Further, in April 1998, the veteran's spouse 
submitted a statement indicating that the veteran was unable 
to travel, that the physician who last examined him provided 
false findings, and that the RO should consider the reports 
of his private physician.  She also indicated that she had a 
statement from Dr. Jeffrey that the veteran was unable to 
travel.  In an attached statement dated in March 1998, 
William Jeffrey, M.D. indicated that the veteran had many 
problems, mainly locomotor, and that it was difficult for the 
veteran to get to the VA.  For that reason, it was requested 
that the veteran be seen by him rather than the VA physicians 
and he indicated that he had seen the veteran previously.  
Parenthetically, the Board notes that although according to a 
teledictation report dated May 1996, Dr. Jeffrey had 
reportedly not seen the veteran since 1993, the record 
indicates that Dr. Jeffrey did treat the veteran in the past 
and apparently at present.  

The Board acknowledges the statements of the veteran's wife 
and physician.  The Board also notes that it is clear that an 
additional medical opinion by a neurologist is needed to 
reconcile the inconsistent medical evidence of record.  Thus, 
while the Board recognizes that the veteran may have 
difficulty in traveling, further examination of the veteran 
is necessary in this case.  The Board suggests that in this 
case where it may be difficult or impossible for the veteran 
to travel to a VA facility for a VA examination, 
consideration should be given to either affording the veteran 
adequate transportation to a VA facility or to affording the 
veteran a suitable fee basis examination.  Accordingly, every 
attempt should be made to accommodate the veteran in the 
scheduling of an examination, including, if possible, 
arrangement of the veteran's transportation to a VA medical 
facility, or consideration for a fee basis examination at a 
location near his home.  Further, if the veteran fails to 
report for the scheduled VA examination, the RO should 
transfer his claims file to an appropriate specialist for 
review of the record and clarification of the conflict in the 
record to the extent that such is feasible without actual 
examination of the veteran. 

This claim is REMANDED to the RO for the following actions:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his service-
connected left lower extremity disability 
since 1996, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.

2.  The RO should take all necessary 
steps to have the veteran undergo an 
examination in neurology to determine the 
nature, extent and severity of the 
veteran's sciatic hypesthesia, residuals 
of electric shock injury of the left 
lower extremity.  In this regard, the RO 
should ascertain whether the veteran's 
condition at that time is such that would 
permit examination at a VA medical 
facility and if necessary and feasible, 
the RO should arrange for adequate 
transport of the veteran to that 
facility.  If not, the RO should arrange 
for local examination of the veteran by a 
fee-basis neurologist at a location near 
the veteran's home.  The RO should 
document all efforts to have the 
examinations conducted.

Prior to the examination, the RO should 
furnish the examiner with the veteran's 
claims file, and a copy of this REMAND, 
for review.  Following a thorough 
evaluation, during which any indicated 
studies and tests are conducted, the 
examiner should list all objective 
symptomatology associated with the 
veteran's left lower extremity 
disability, and indicate the level of 
impairment caused by that disability in 
terms of the nomenclature of the rating 
schedule.  The examiner is also requested 
to provide an opinion as to whether it is 
at least as likely as not that the 
veteran's left lower extremity 
symptomatology is due to the electric 
shock injury in service as opposed to the 
residuals of a cerebrovascular accident 
or other nonservice-connected etiology.  
Further, the examiner should opine 
whether sciatic hypesthesia, to the 
extent it exists and is due to the 
veteran's residuals of electric shock 
injury of the left lower extremity, 
causes mild, moderate or severe 
incomplete paralysis.  The examiner 
should include the rationale on which all 
opinions are based.

3.  If the veteran fails to appear for 
the scheduled examination, the RO should 
transfer the claims file to a neurologist 
and any other appropriate specialist for 
the purpose of obtaining the information 
outlined above.  If the examiner is 
unable to address all of the questions as 
set forth above without examination of 
the veteran, that fact should be 
documented in the record.

4.  Following the above development, the 
RO should review the examination report 
or opinion to determine whether it 
complies with the previous instruction.  
If the report or opinion is deficient in 
any regard, immediate corrective action 
should be taken.  

5.  Thereafter, the RO should 
readjudicate the veteran's claim based on 
all of the evidence of record.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, and afforded an opportunity to 
respond thereto before the case is 
returned to the Board for further 
appellate review.

The purpose of this REMAND is to obtain additional medical 
evidence.  No inference should be drawn regarding the 
ultimate disposition of this claim.  The 
veteran is free to submit any evidence he wishes to have 
considered in connection 
with his claim; however, he is not required to act until he 
is otherwise notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



